MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                              Jan 20 2016, 7:32 am

court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Zolo Agona Azania                                        Gregory F. Zoeller
Michigan City, Indiana                                   Attorney General of Indiana

                                                         James B. Martin
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Zolo Agona Azania,                                       January 20, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         02A03-1509-CR-1408
        v.                                               Appeal from the Allen County
                                                         Superior Court
State of Indiana,                                        The Honorable Thomas J. Felts,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         02D04-8109-CF-401



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A03-1509-CR-1408 |January 20, 2016        Page 1 of 5
                                          Case Summary
[1]   Having previously filed petitions for post-conviction relief, Zolo Agona Azania

      (“Azania”) sought educational credit time from the Department of Correction

      (“the DOC”). The DOC denied his requests. Azania filed a petition with the

      trial court, seeking judicial review of the DOC’s denial. The trial court

      dismissed the petition, and Azania now appeals.


[2]   We affirm.



                                                    Issue
[3]   Azania raises two issues for our review, but we find one dispositive: whether

      the trial court properly dismissed Azania’s petition because it lacked subject

      matter jurisdiction to review his petition for judicial review.



                            Facts and Procedural History
[4]   Azania was convicted of the murder of Gary Police Lieutenant George Yaros

      in the course of a robbery, and was sentenced to death. Azania v. State, 778

      N.E.2d 1253, 1256 (Ind. 2002) (citing Averhart v. State, 470 N.E.2d 666 (Ind.

      1984)). His conviction and sentence were affirmed on direct appeal, but in 1993

      he successfully obtained post-conviction relief as to his sentence. Id. (citing

      (Averhart v. State, 614 N.E.2d 924, 930 (Ind. 1993)). The Indiana Supreme

      Court remanded his case for a new penalty phase, during which Azania was

      again sentenced to death. Id. Azania appealed his sentence, and the Indiana

      Court of Appeals of Indiana | Memorandum Decision 02A03-1509-CR-1408 |January 20, 2016   Page 2 of 5
      Supreme Court again affirmed the sentence. Id. (citing Azania v. State, 730

      N.E.2d 646 (Ind. 2000)).


[5]   Azania sought and was granted leave to pursue a successive petition for post-

      conviction relief. Id. Azania’s successive petition for post-conviction relief was

      denied at the trial court level, but the Indiana Supreme Court reversed Azania’s

      death sentence and remanded for resentencing. Id. Upon remand, Azania and

      the State filed a stipulated sentencing agreement, and Azania was sentenced to

      sixty years for Murder and fourteen years for Robbery, as a Class B felony,

      yielding an aggregate sentence of seventy-four years. App’x at 4-5.


[6]   While incarcerated in the DOC, Azania completed a legal assistant/paralegal

      course of study through an organization called the Blackstone Legal Institute

      (“Blackstone”). On July 5, 2015, and again on July 13, 2015, Azania sought

      educational credit time against his sentence, based upon his completion of the

      course through Blackstone. Both requests were denied on the basis that the

      DOC had not approved Blackstone’s program.


[7]   On August 10, 2015, Azania filed a petition captioned, “Petition for Credit

      Time Not Previously Awarded by Department of Correction.” App’x at 7.1

      The trial court requested that the State, through the prosecutor’s office, make a

      recommendation on how to proceed with Azania’s petition. The State moved

      to dismiss the petition as a successive petition for post-conviction relief over



      1
          Azania’s Appendix does not include a copy of the petition.


      Court of Appeals of Indiana | Memorandum Decision 02A03-1509-CR-1408 |January 20, 2016   Page 3 of 5
       which the trial court lacked subject matter jurisdiction without Azania first

       having obtained leave from an Indiana appellate court to pursue relief. The

       trial court agreed with the State, concluded that it lacked jurisdiction over

       Azania’s petition, and dismissed the petition.


[8]    This appeal ensued.



                                  Discussion and Decision
[9]    Indiana Code section 35-50-6-3.3 governs how individuals serving criminal

       sentences may earn credit time for obtaining certain educational credentials.

       For an inmate to receive credit for career and technical or vocational

       credentials, the program of study must have been approved by the DOC. Ind.

       Code § 35-50-6-3.3(b). The reason given in both denials of Azania’s requests

       was that the Blackstone program had not been approved by the DOC.


[10]   After these denials, Azania filed a petition seeking an order for credit time from

       the trial court. The Indiana Supreme Court has stated, “all manner of claims of

       sentencing errors (other than those that do not require consideration of matters

       outside the face of the sentencing judgment), are addressed via post-conviction

       relief.” Young v. State, 888 N.E.2d 1255, 1256 (Ind. 2008). The Young Court

       held that post-conviction procedures are the correct mechanism for pursuing a

       claim for educational credit time. Id. This is so even if a petitioner does not

       characterize his claim as one for post-conviction relief. Id.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1509-CR-1408 |January 20, 2016   Page 4 of 5
[11]   Under the post-conviction rules, if a petitioner has never sought post-conviction

       relief in the past, that petition must follow the procedures outlined in Post-

       Conviction Rule 1. Id. However, if the petitioner has previously sought post-

       conviction relief, the petitioner must comply with Post-Conviction Rule 1(12)’s

       procedural requirements for filing a successive petition. Id. Prior to filing a

       petition in a trial-level court, a Successive Post-Conviction Relief Rule 1

       Petition Form and a proposed successive petition for relief must be sent to the

       Clerk of Indiana’s appellate courts. Ind. Post-Conviction Rule 1(12)(a). The

       application for leave to pursue a successive petition for relief must be

       authorized by this Court or the Indiana Supreme Court. P-C. R. 1(12)(b).

       Absent such authorization, a trial-level court lacks jurisdiction and must dismiss

       the petition. Beech v. State, 702 N.E.2d 1132, 1137 (Ind. Ct. App. 1998).


[12]   Here, Azania has pursued both a petition for post-conviction relief and a

       successive petition, and now seeks educational credit time that our supreme

       court has held is a matter for post-conviction review. But Azania has not

       sought, let alone obtained, authorization under Post-Conviction Rule 1(12) to

       seek post-conviction review of his educational credit time claim. The trial court

       properly dismissed his petition, and, despite his insistence to the contrary, the

       civil nature of his claim has no bearing on that outcome.


[13]   Affirmed.


       Vaidik, C.J., and Crone, J., concur.



       Court of Appeals of Indiana | Memorandum Decision 02A03-1509-CR-1408 |January 20, 2016   Page 5 of 5